



Exhibit 10.2
Viavi Solutions Inc.
1.75% Senior Convertible Notes due 2023
SUBSCRIPTION AGREEMENT
Dated as of May 22, 2018
The undersigned (the “Purchaser”) hereby confirms its agreement with you as
follows:
This Subscription Agreement and the Terms and Conditions for Purchase of
Securities, dated May 22, 2018, attached hereto as Exhibit A (the “Terms and
Conditions” and, together with this Subscription Agreement, the “Agreement” or
the “Subscription Agreement”) is made as of the Effective Time (as defined
below) between Viavi Solutions Inc., a Delaware corporation (the “Company”) and
the Purchaser listed on the signature page hereto. Capitalized terms used but
not defined herein have the meanings set forth in the Terms and Conditions.
The Company is proposing (i) a separate exchange (the “Exchange”) by the
beneficial owners of certain of the Company’s 0.625% Senior Convertible Notes
due 2033, CUSIP 46612JAF8 and ISIN US46612JAF84 (initially issued under CUSIP
46612JAE1 and ISIN US46612JAE10) (the “Old Notes” and, such existing beneficial
owners of the Old Notes, each, an “Exchanging Holder”) of Old Notes for
newly-issued senior convertible notes due 2023 of the Company (the “New Notes”
and, together with the Old Notes, the “Notes”) and (ii) the purchase by certain
qualified investors of $69,459,000 aggregate principal amount of New Notes (the
“Private Placement” and, together with the Exchange, the “Transactions”), in
each case on the terms more fully described in the preliminary confidential
private placement memorandum dated May 21, 2018 (the “Preliminary Private
Placement Memorandum”), and the final pricing term sheet dated as of May 22,
2018 (the “Pricing Term Sheet" and, together with the Preliminary Private
Placement Memorandum as of the Effective Time (as defined below), the “Pricing
Disclosure Package”), which are attached hereto as Exhibit B and Exhibit C,
respectively. The Company reserves the right to increase or decrease the amount
of the Exchange or the Private Placement or both. The New Notes will be
convertible into cash up to the aggregate principal amount of any New Notes so
converted, and, at the Company’s election, cash, shares of common stock of the
Company, par value $0.001 per share (the “Common Stock”), or a combination of
cash and shares of Common Stock in respect of the remainder, if any, of the
Company’s conversion obligation in excess of the aggregate principal amount of
such converted New Notes (the shares of Common Stock underlying the New Notes,
the “Conversion Shares”). The New Notes to be issued in the Exchange and the
Private Placement are also referred to herein as the “Securities.”
The Company and the Purchaser agree that, upon the terms and subject to the
conditions set forth herein, the Purchaser will purchase from the Company and
the Company will issue and sell to the Purchaser the aggregate principal amount
of Securities set forth below on the Purchaser’s signature page for an aggregate
purchase price for such Securities set forth on Exhibit D.2 (the “Cash Purchase
Price”).
At or prior to the time set forth in the Purchase Procedures set forth in
Exhibit D.3 (the “Purchase Procedures”), the Purchaser shall transfer the Cash
Purchase Price by wire of immediately available funds to the account of the
Company designated in the Purchase Procedures. The Securities purchased by the
Purchaser will be delivered by electronic book-entry through the facilities of
The Depository Trust Company (“DTC”), to an account specified by the Purchaser
in Exhibit D.1 and in accordance with the terms set forth in Section 4 of the
Terms and Conditions, and will be released by U.S. Bank National Association
(the “Trustee”), at the written request of the Company, to such Purchaser on the
Settlement Date.
The Purchaser’s agreement to purchase the Securities shall be subject to written
acceptance, by electronic mail to the Company or its agents, of the Pricing Term
Sheet (such time of acceptance, the “Effective Time”). All questions as to the
form of all documents and the validity and acceptance of the Old Notes and the
New Notes will be determined by the Company, in its sole discretion, which
determination shall be final and binding.
The Securities are being offered only to institutional “accredited investors”
within the meaning of Rule 501 of Regulation D under the Securities Act of 1933,
as amended (the “Securities Act”), that are also qualified institutional buyers
(“QIBs”) within the meaning of Rule 144A under the Securities Act, pursuant to a
private placement exemption from registration under Section 4(a)(2) of the
Securities Act.
Each of the provisions of the Terms and Conditions is incorporated herein by
reference in its entirety, and shall be deemed to be a part of this Agreement to
the same extent as if such provision had been set forth in full herein; and each
of the representations,


1

--------------------------------------------------------------------------------





warranties, and agreements set forth therein shall be deemed to have been made
at and as of the date of this Agreement and as of the Settlement Date.
This Agreement constitutes the entire agreement among the parties with respect
to the subject matters hereof. This Agreement may not be amended, modified,
altered or supplemented other than by means of a written instrument duly
executed and delivered on behalf of all parties hereto. This Agreement may be
executed in counterparts, and delivered by email or telecopier, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
[Signature Pages Follow]


    






















2

--------------------------------------------------------------------------------





If the foregoing correctly sets forth your understanding as to the matters set
forth herein, please indicate your acceptance thereof in the space provided
below for that purpose and deliver a copy to the undersigned, whereupon this
Subscription Agreement shall constitute a binding agreement between the Company
and the Purchaser.
 
Very truly yours,
 
 
 
 
 
Viavi Solutions Inc.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 













































[Signature Page to Subscription Agreement]


3

--------------------------------------------------------------------------------





Aggregate Principal Amount of Securities the Purchaser Agrees to Purchase:
____________________________
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


AGREED AND ACCEPTED:
 
PURCHASER:
 

 
 
By:
 
 
 
Name:
 
 
 
Title:
 











































[Signature Page to Subscription Agreement]


4

--------------------------------------------------------------------------------






EXHIBIT A TO THE SUBSCRIPTION AGREEMENT
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
  May 22, 2018
The Company and the Purchaser, by executing the Subscription Agreement to which
these Terms and Conditions for Purchase of Securities (these “Terms and
Conditions”) are attached as Exhibit A, that the provisions set forth in these
Terms and Conditions shall be deemed to be incorporated into the Subscription
Agreement, and that each of the representations, warranties, and agreements set
forth in these Terms and Conditions shall be deemed to have been made at and as
of the date of the Subscription Agreement and as of the Settlement Date (as
defined below). Capitalized terms used but not defined in these Terms and
Conditions have the meanings set forth in the Subscription Agreement.
1.Agreement to Sell and Purchase; The Securities; Placement Agent. On the basis
of the representations, warranties and agreements herein contained and subject
to the terms and conditions herein set forth, the Company proposes to issue and
sell to the Purchaser, and the Purchaser, agrees to purchase, the Securities in
the aggregate principal amount set forth on such Purchaser’s signature page to
this Agreement at the aggregate purchase price (the “Cash Purchase Price”)
determined as set forth in Exhibit D.2. The Company intends to enter into
separately negotiated agreements similar to this Agreement (together with this
Agreement, the “Subscription Agreements”) with certain other investors (the
“Other Purchasers”) and expects to complete sales of Securities to them, and the
Company also separately intends to enter into agreements with certain Exchanging
Holders to complete exchanges of Old Notes for New Notes. The Purchaser and the
Other Purchasers are hereinafter sometimes collectively referred to as the
“Purchasers,” the Purchasers and the Exchanging Holders are hereinafter
sometimes referred to as the “Investors.”
The Securities are to be issued under an indenture (the “New Notes Indenture”)
to be dated as of the Settlement Date (as defined below) by and between the
Company and the Trustee. The Securities will be convertible into cash up to the
aggregate principal amount of any New Notes so converted, and, at the Company’s
election, cash, shares of common stock of the Company, par value $0.001 per
share (the “Common Stock”), or a combination of cash and shares of Common Stock
in respect of the remainder, if any, of the Company’s conversion obligation in
excess of the aggregate principal amount of such converted New Notes (the shares
of Common Stock underlying the New Notes, the “Conversion Shares”), on the terms
and conditions set forth in the New Notes Indenture.
The Securities will be offered and sold to the Purchasers and issued to the
Exchanging Holders in the Exchange in reliance on an exemption from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”). The description of the Securities is qualified in its
entirety to the terms of the New Notes Indenture.
The Purchaser acknowledges that, pursuant to a Placement Agency Agreement
between the Company and J. Wood Capital Advisors LLC (the “Placement Agent”)
dated as of May 22, 2018 (the “Placement Agency Agreement”), the Company intends
to pay the Placement Agent a fee in respect of the Transactions.
2.Representations and Warranties of the Company. The Company represents and
warrants to each Purchaser that, as of the date hereof and as of the Settlement
Date (as defined below):
(a)Pricing Disclosure Package. The Pricing Disclosure Package did not, as of
6:00 p.m. on May 22, 2018, and as of the Settlement Date (defined below), the
Pricing Disclosure Package, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
(b)Financial Statements. The consolidated financial statements of the Company
and its subsidiaries, together with the related notes and schedules thereto,
included or incorporated by reference in the Pricing Disclosure Package (the
“Company Financial Statements”) present fairly in all material respects the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the consolidated statements of operations, cash flows and
stockholders’ equity of the Company and its subsidiaries for the periods
specified; the Company Financial Statements have been prepared in conformity
with U.S. generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods covered thereby, except to the extent
disclosed therein.
(c)No Material Adverse Change. Since the date of the most recent Company
Financial Statements included or incorporated by reference in the Pricing
Disclosure Package, there has not been (i) any change in the capital stock
(other than as a result of the grant, exercise or settlement of equity awards
granted under the Company’s equity incentive plans or employee stock purchase
plans that are described in the Pricing Disclosure Package and any repurchase by
the Company of Common Stock in accordance


A-1

--------------------------------------------------------------------------------





with the Company’s stock repurchase program authorized by its Board of Directors
or pursuant to agreements providing for an option to repurchase or a right of
first refusal on behalf of the Company that are described in the Pricing
Disclosure Package) or long-term debt of the Company or any of its subsidiaries,
or any dividend or distribution of any kind declared, set aside for payment,
paid or made by the Company on any class of capital stock, in each case other
than as disclosed in the Pricing Disclosure Package; (ii) any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries taken as a whole;
or (iii) any transaction that is material to the Company and its subsidiaries
taken as a whole that would be required to be described or disclosed in reports
that the Company files or submits under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) that is not so described or disclosed in such
reports. The Company has no material contingent obligations which are not
disclosed in the Pricing Disclosure Package or provided for in the Company’s
consolidated financial statements that are disclosed in the Pricing Disclosure
Package.
(d)Organization and Good Standing. The Company and each of its subsidiaries have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or have such power or
authority would not, individually or in the aggregate, (i) have a material
adverse effect on the business, properties, financial position, stockholders’
equity, or results of operations of the Company and its subsidiaries taken as a
whole (a “Material Adverse Effect”) or (ii) prevent or materially interfere with
consummation of the transactions contemplated by the Subscription Agreements,
the New Notes Indenture or the New Notes or (iii) result in the delisting of
shares of Common Stock from The NASDAQ Global Select Market (the “NASDAQ”).
(e)Due Authorization. The Company has full right, power and authority to execute
and deliver the Subscription Agreements, the New Notes Indenture and the New
Notes (collectively, the “Transaction Documents”) and to issue and deliver the
New Notes and the Conversion Shares as contemplated by the Subscription
Agreements, the New Notes Indenture and the New Notes; and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by it of each of the
Transaction Documents and the consummation by it of the transactions
contemplated thereby has been duly and validly taken.
(f)The New Notes Indenture. The New Notes Indenture has been duly authorized by
the Company and, when executed and delivered by the Company and the New Notes
Trustee, will be a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
(g)Subscription Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.
(h)New Notes. The New Notes to be issued by the Company in accordance with the
terms of the Subscription Agreements have been duly authorized by the Company
and, when executed and delivered by the Company, duly authenticated in
accordance with the terms of the New Notes Indenture and delivered to and paid
for by the Purchasers as provided in the Subscription Agreements, will
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity), and will be in the form contemplated by, and entitled to the benefits
of, the New Notes Indenture; the maximum number of shares of Common Stock
initially issuable upon conversion of the New Notes, including the maximum
number of shares of Common Stock that initially may be issued upon conversion of
the New Notes in connection with a “make-whole fundamental change,” as defined
in the New Notes Indenture, assuming all conversions are settled by delivering
solely Conversion Shares in respect of the Company’s conversion obligation (such
maximum number of Conversion Shares, the “Maximum Number of Conversion Shares”),
have been duly authorized and reserved for issuance upon conversion of the New
Notes, and, upon conversion of the New Notes in accordance with their terms and
the terms of the New Notes Indenture, will be issued free of statutory and
contractual preemptive rights, resale rights, rights of first refusal and
similar rights and free of any voting restrictions (and will be free of any
restriction, pursuant to the Company’s charter or bylaws or any agreement or
other instrument to which the Company is a party, upon the transfer thereof),
and will be validly issued, fully paid and nonassessable.
(i)No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a


A-2

--------------------------------------------------------------------------------





party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority (including, without limitation, the rules and regulations of the
NASDAQ), in each case, applicable to the Company, except, in the case of clauses
(ii) and (iii) above, for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.
(j)No Conflicts. The execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby,
including the issuance of the New Notes and the issuance of any Conversion
Shares upon conversion of the New Notes (assuming such conversion occurred as of
the date hereof), do not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or any of its subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority (including, without
limitation, the rules and regulations of the NASDAQ), in each case, applicable
to the Company, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach or violation that would not, individually or in the aggregate,
have a Material Adverse Effect.
(k)No Consents Required. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the NASDAQ), or approval of the stockholders of the Company, is
required in connection with the issuance and sale of the New Notes, the issuance
of any Conversion Shares upon conversion of the New Notes, or the consummation
of the transactions as contemplated by this Agreement, the New Notes Indenture
or the New Notes, other than (i) as may be required under the securities or blue
sky laws of the various jurisdictions in which the New Notes are being offered
or (ii) has already been obtained.
(l)Legal Proceedings. Except as described in the Pricing Disclosure Package,
there are no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or any of its subsidiaries is or may be
a party or to which any property of the Company or any of its subsidiaries is or
may be the subject that, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, would reasonably be
expected to have a Material Adverse Effect or materially and adversely affect
the ability of the Company to perform its obligations under this Agreement; to
the knowledge of the Company no such investigations, actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority (including, without limitation, the NASDAQ) or threatened by others.
(m)Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations and
applications, service mark registrations and applications, domain names, all
goodwill associated with the foregoing, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and all other similar
intellectual property rights (collectively, the “Intellectual Property”)
necessary for the conduct of the business as described in the Pricing Disclosure
Package, except where the failure to own or possess such rights would not
reasonably be expected to have a Material Adverse Effect. The Company and its
subsidiaries have not received any notice of any heretofore unresolved claim of
infringement, misappropriation or other violation of any Intellectual Property
rights of others that would reasonably be expected to have a Material Adverse
Effect. Except as described in the Pricing Disclosure Package, (a) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others challenging the Company's or any of its subsidiaries’ rights
in or to any Intellectual Property that would reasonably be expected to have a
Material Adverse Effect; (b) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others challenging the
validity or scope of any Intellectual Property owned by or licensed to the
Company or any of its subsidiaries that would reasonably be expected to have a
Material Adverse Effect; and (c) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others that the Company
or any of its subsidiaries infringes, misappropriates or otherwise violates any
Intellectual Property rights of others that would reasonably be expected to have
a Material Adverse Effect.
(n)Use of Proceeds. The Company will apply the net proceeds from the Private
Placement in all material respects as described in the Pricing Disclosure
Package under “Use of Proceeds.”
(o)Investment Company Act. The Company is not and, after giving effect to the
Transactions, will not be required to register as an “investment company” under
the Investment Company Act of 1940, as amended.


A-3

--------------------------------------------------------------------------------





(p)Taxes. (i) The Company and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof or have requested extensions thereof (except for cases
in which the failure to pay or file would not reasonably be expected to have a
Material Adverse Effect or except as currently being contested in good faith and
for which reserves required by GAAP have been created in the financial
statements of the Company); and (ii) except as otherwise disclosed in the
Pricing Disclosure Package, there is no tax deficiency that has been, nor does
the Company nor any of its subsidiaries have any notice or knowledge of any tax
deficiency which would reasonably be expected to be, asserted against the
Company or any of its subsidiaries or any of their respective properties or
assets, in each case, except as would not have a Material Adverse Effect.
(q)[Reserved.]
(r)Compliance with Environmental Laws. The Company and its subsidiaries (x) are
in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, requirements, directives, guidance, decisions and
orders relating to the protection of human health and safety, the environment or
hazardous or toxic substances, emissions, materials or wastes, pollutants or
contaminants (each, a “Hazardous Material”), including, without limitation, the
transportation, transfer, recycling, storage, use, treatment, manufacture,
removal, remediation, release, exposure of others to, sale, or distribution of
any Hazardous Material or any product or waste containing a Hazardous Material,
or product manufactured with Ozone depleting substances, including, without
limitation, any required labeling, payment of waste fees or charges (including
so-called e-waste fees) and compliance with any product take-back or product
content requirements (collectively, “Environmental Laws”); (y) have received and
are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses; and (z) have not received notice of any
actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have not incurred any material costs or liabilities associated
with Environmental Laws of or relating to the Company or its subsidiaries,
except in the case of each of (x), (y) and (z) above, for any such failure to
comply, or failure to receive required permits, licenses or approvals, or cost
or liability, as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(s)Disclosure Controls. The Company and its subsidiaries maintain a system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and forms of the Securities and Exchange Commission (the
“Commission”), including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act through March 31, 2018.
(t)Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management's general or
specific authorization; (iv) the recorded accountability for assets is compared
with the existing assets at reasonable intervals and appropriate action is taken
with respect to any differences; and (v) interactive data in eXtensible Business
Reporting Language incorporated by reference in the Pricing Disclosure Package
is accurate. Except as disclosed in the Pricing Disclosure Package, since the
end of the Company’s most recent audited fiscal year, there has been no material
weakness in the Company's internal control over financial reporting.
(u)Compliance with Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions where the Company or any of its subsidiaries
conducts business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator or non-governmental authority involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.
(v)Compliance with Sanctions Laws. Neither the Company nor any of the
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”), the U.S. Departments of State and
Homeland Security, Her Majesty’s Treasury of the United Kingdom, the United
Nations, the European Union, European Union member states or any other relevant
sanctions and export control authorities (together, the “Sanctions
Authorities”); and the


A-4

--------------------------------------------------------------------------------





Company will not, directly or indirectly, use the proceeds of the offering of
the New Notes contemplated hereby, or lend, contribute or otherwise make
available such proceeds, to any subsidiary, joint venture partner or other
person or entity, in each case for the purpose of financing the activities of
any person, government or entity currently subject to any sanctions administered
by the Sanctions Authorities.
(w)No Unlawful Payments. Neither the Company nor any of its subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder; and the Company and its subsidiaries have instituted and maintain
policies and procedures designed to ensure continued compliance therewith.
(x)No Broker’s Fees. Neither the Company nor any of its subsidiaries has
incurred any liability for any finder’s fees or similar payments in connection
with the consummation of the transactions contemplated hereby other than those
payable pursuant to the Placement Agency Agreement or the letter agreement
between the Company and the Placement Agent, dated May 4, 2018.
(y)No Registration Rights. Except as described in the Pricing Disclosure
Package, (i) no person has the right, contractual or otherwise, to cause the
Company to issue or sell to it any shares of Common Stock or shares of any other
capital stock or other equity interests of the Company, (ii) no person has any
preemptive rights, resale rights, rights of first refusal or other rights to
purchase any shares of Common Stock or shares of any other capital stock of or
other equity interests in the Company pursuant to a contract with the Company
and (iii) the Company has not granted any person the right to act as an
underwriter or initial purchaser or as a financial advisor to the Company in
connection with the Private Placement; no person has the right, contractual or
otherwise, to cause the Company to register under the Securities Act any shares
of Common Stock or shares of any other capital stock of or other equity
interests in the Company.
(z)Transaction Materials. None of the Company and its subsidiaries has or will
distribute prior to the later of (i) the Settlement Date (as defined below) and
(ii) completion of the Transactions, any offering material (including, without
limitation, content on its website, if any, that may be deemed to be offering
material) in connection with the Transactions other than the Pricing Disclosure
Package and other materials, if any, permitted by the Securities Act, including,
but not limited to, any documents incorporated by reference therein (the
“Incorporated Documents”).
(aa)Rule 144A Eligibility. The New Notes, when issued, will not be of the same
class (within the meaning of Rule 144A) as securities that are listed on a
national securities exchange registered pursuant to Section 6 of the Exchange
Act or quoted in a U.S. automated inter-dealer quotation system.
(ab)Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Placement Agent and its compliance with its agreements set
forth in the Placement Agency Agreement and the accuracy of the representations
and warranties of each Purchaser executing a Subscription Agreement and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and exchange of the New Notes in the manner
contemplated by the Pricing Disclosure Package, to register the New Notes under
the Securities Act or to qualify the New Notes Indenture under the Trust
Indenture Act of 1939, as amended.
(ac)Conversion Shares. The Company will reserve and keep available at all times,
free of pre-emptive rights, a sufficient number of shares of Common Stock to
enable the Company to deliver the Maximum Number of Conversion Shares upon
conversion of the New Notes, assuming all conversions are settled by delivering
solely Conversion Shares in respect of the Company’s conversion obligation.
(ad)Sarbanes-Oxley Act. Except as would not reasonably be expected to have a
Material Adverse Effect, there is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications, that are in
effect and with which the Company is required to comply.
3.Representations and Warranties of the Purchaser. The Purchaser represents,
warrants and covenants to the Company as follows:
(a)The Purchaser has all requisite power and authority to execute and deliver
this Agreement and to carry out and perform its obligations under the terms
hereof and the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by the Purchaser and constitutes the valid
and binding obligation of the Purchaser, enforceable in accordance with


A-5

--------------------------------------------------------------------------------





its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and rules of law governing specific
performance, injunctive relief or other equitable remedies.
(b)The execution, delivery and performance of this Agreement by the Purchaser
and compliance by the Purchaser with all provisions hereof and the consummation
of the transactions contemplated hereby, will not (i) require any consent,
approval, authorization or other order of, or qualification with, any court or
any governmental or regulatory commission, board, body, authority or agency, or
of or with any self-regulatory organization or other non-governmental regulatory
authority (except as may be required under the securities or blue sky laws of
the various states), (ii) result in any violation of the organizational
documents of any of the Purchaser (if the Purchaser is a corporation or other
business entity), (iii) constitute a breach or violation of any of the terms or
provisions of, or result in a default under any material indenture, loan
agreement, mortgage, lease or other agreement or instrument to which the
Purchaser is a party or by which it is bound, or (iv) violate or conflict with
any applicable law or any rule, regulation, judgment, decision, order or decree
of any court or any governmental body or agency having jurisdiction over the
Purchaser.
(c)The Purchaser understands that the offering and sale of the Securities (and
the Conversion Shares) acquired by the Purchaser under this Agreement have not
been registered under the Securities Act or qualified under applicable state
securities laws (the “Securities Laws”). The Purchaser also understands that the
Securities (and the Conversion Shares) are being offered and sold pursuant to
exemptions from registration and qualification contained in the Securities Act
and the Securities Laws, based in part upon the Purchaser’s representations
contained in this Agreement.
(d)The Purchaser understands and agrees that neither the Company nor the
Placement Agent, nor any person representing the Company or the Placement Agent,
has made any representation to the Purchaser with respect to the Company, the
Securities or the Private Placement other than the information contained or
incorporated by reference in the Private Placement Memorandum. The Purchaser
also acknowledges that it has received a copy of the Private Placement
Memorandum relating to the Private Placement and acknowledges that (i) it has
conducted its own investigation of the Company and the terms of the Securities
and, in conducting its examination, it has not relied on the Placement Agent or
on any statements or other information provided by the Placement Agent
concerning the Company, the Securities or the terms of the Private Placement,
(ii) it has had access to the public filings made by the Company with the
Commission and such financial and other information as it deems necessary to
make its decision to participate in the Private Placement, including the
information incorporated by reference in the Private Placement Memorandum, (iii)
it has been offered the opportunity to ask questions of the Company and received
answers thereto, as it deemed necessary in connection with its decision to
participate in the Private Placement for the Securities and (iv) no person has
been authorized to give any information or to make any representation concerning
the Company or the Securities or the Conversion Shares, if any, other than as
contained in the Private Placement Memorandum and information given by the
Company’s duly authorized officers and employees in connection with its
examination of the Company and the terms of the Private Placement and the
Securities, and the Company does not, and the Placement Agent does not, take any
responsibility for, and neither the Company nor the Placement Agent can provide
any assurance as to the reliability of, any other information that others may
give the Purchaser.
(e)The Purchaser understands and agrees, and each subsequent holder of the
Securities issued to the Purchaser pursuant to the Private Placement (and
Conversion Shares issuable upon conversion thereof) by its acceptance thereof
will be deemed to agree, that the Securities (and Conversion Shares) are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act, that the Securities (and Conversion Shares) have not been,
and will not be, registered under the Securities Act and that (i) if it decides
to offer, resell, pledge or otherwise transfer any of the Securities or
Conversion Shares, such Securities (and Conversion Shares) may be offered,
resold, pledged or otherwise transferred only (a) to a person whom the seller
reasonably believes is a QIB in a transaction meeting the requirements of Rule
144A, (b) pursuant to any other exemption from the registration requirements of
the Securities Act, including Rule 144 under the Securities Act (if available),
(c) pursuant to an effective registration statement under the Securities Act
(which the Company has no obligation to effect), or (d) to the Company, or one
of its subsidiaries, in each of cases (a) through (d) in accordance with any
applicable securities laws of any state of the United States, and that (ii) the
Purchaser will, and each subsequent holder is required to, notify any subsequent
purchaser of the Securities or Conversion Shares from it of the resale
restrictions referred to in (i) above and will provide the Company and the
transfer agent such certificates and other information as they may reasonably
require to confirm that the transfer by it complies with the foregoing
restrictions, if applicable. The Purchaser also understands that there is no
assurance that any exemption from registration under the Securities Act will be
available to permit the Purchaser to transfer or dispose of the Securities (and
the Conversion Shares) and that, even if available, such exemption may not allow
the Purchaser to transfer all or any portion of the Securities (and the
Conversion Shares) under the circumstances, in the amounts or at the times the
Purchaser might propose.
(f)The Purchaser understands that the Securities (and Conversion Shares) will,
during the period that ends on the later of (i) one year after the last date of
original issuance of such Securities, or such shorter period of time as
permitted by Rule 144 or any successor provision thereto and (b) such later
date, if any, as may be required by applicable law, bear a legend substantially
to the following effect, unless the Securities have been sold pursuant to an
effective registration statement that continues to be


A-6

--------------------------------------------------------------------------------





effective at the time of such transfer, sold pursuant to the exemption from
registration provided by Rule 144 or any similar provision then in force under
the Securities Act, or unless otherwise agreed by the Company and the holder
thereof:
THIS SECURITY AND THE SHARES OF COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION
OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1)    REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A "QUALIFIED
INSTITUTIONAL BUYER" (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2)    AGREES FOR THE BENEFIT OF VIAVI SOLUTIONS INC. (THE "COMPANY") THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS
PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:
(A)    TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR
(B)    PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR
(C)    TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR
(D)    PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.
(g)Except as provided in Section 3(e) above, the Purchaser understands,
covenants and agrees that the Securities (and the Conversion Shares) may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act, unless and until the Purchaser has furnished written evidence
satisfactory to the Company to the effect that such sale, transfer or other
disposition will not require registration under the Securities Act and is
permissible under the Securities Laws and other applicable securities laws and
regulations or that appropriate action necessary for compliance with the
Securities Act, the Securities Laws and other applicable securities laws and
regulations has been taken.
(h)The Purchaser is acquiring the Securities in the Private Placement for its
own account for investment purposes only and not with a view to, or for resale
in connection with, any distribution or public offering of the Securities within
the meaning of the Securities Act.
(i)The Purchaser is an institutional “accredited investor” as defined in Rule
501 of Regulation D under the Securities Act as well as a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act. The
Purchaser agrees to furnish any additional information with respect to itself
reasonably requested by the Company or any of its affiliates to assure
compliance with U.S. federal and state securities laws in connection with the
Private Placement.
(j)The Purchaser has not been apprised of the offering of the Securities by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act.


A-7

--------------------------------------------------------------------------------





(k)The Purchaser acknowledges that the terms of the Private Placement pursuant
to this Agreement have been mutually negotiated between the Purchaser and the
Company. The Purchaser was given a meaningful opportunity to negotiate the terms
of its purchase of the Securities.
(l)The Purchaser acknowledges and agrees that it has been provided with no
material regarding the Company or the Securities other than (i) the Preliminary
Private Placement Memorandum and (ii) the final pricing term sheet dated as of
May 22, 2018 (the “Pricing Term Sheet”), which are attached to the Subscription
Agreement as Exhibit B and Exhibit C, respectively, and the Purchaser has relied
solely on information it deems sufficient in connection with its decision to
invest in the Securities. The Purchaser acknowledges and agrees that it is not
relying on any representation or warranty by the Company or the Placement Agent
or any person representing the Company or the Placement Agent with respect to
the Company, the New Notes or the Private Placement except as expressly set
forth in this Agreement or in the Preliminary Private Placement Memorandum. The
Purchaser acknowledges that the Placement Agent does not take any responsibility
for, and can provide no assurance as to the reliability of, the information set
forth in the Preliminary Private Placement Memorandum or any such other
information. The Purchaser has requested that it not receive or otherwise be
made aware of non-public information regarding the Company that may restrict its
ability to trade in the Company’s securities, and accordingly: (x) acknowledges
the disadvantages to which the Purchaser is subject on account of the disparity
of information as between the Company and the Purchaser as a result of certain
non-public information concerning the Company and its subsidiaries and/or the
Notes that is not known to the Purchaser (including, without limitation,
financial information regarding the historical financial position, results of
operations and cash flows of the AvComm and Wireless Test and Measurement
businesses acquired by the Company on March 15, 2018, from certain affiliates of
Cobham plc, a private company limited by shares incorporated under the laws of
England and Wales, pursuant to which transaction the Company acquired all of the
outstanding equity interests of Aeroflex Wichita, Inc., a Delaware corporation;
Aeroflex France SAS, a French société par actions simplifiée; Aeroflex Ireland
Limited, a private company limited by shares incorporated under the laws of
Ireland; and Aeroflex Limited, a private company limited by shares incorporated
under the laws of England and Wales (the “Acquisition”) and the pro forma impact
of the Acquisition on the Company’s current and historical consolidated
financial position, results of operations, and cash flows) and that is material
(collectively, the "Non-Public Information"); and (y) acknowledges and agrees
that the Purchaser has agreed to purchase the Securities pursuant to this
Agreement, notwithstanding that the Purchaser is aware that the Non-Public
Information exists and that neither the Company nor the Placement Agent has
disclosed the Non-Public Information to the Purchaser.
(m)No later than one (1) business day after the date hereof, the Purchaser
agrees to deliver to the Company settlement instructions substantially in the
form of Exhibit D.1 hereto.
(n)The Purchaser:
(i)is able to fend for itself in the transactions contemplated hereby;
(ii)has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Securities;
(iii)has considered the suitability of the Securities as an investment in light
of its own circumstances and financial condition, and is able to bear the risks
associated with an investment in the Securities; and
(iv)has the ability to bear the economic risks of its prospective investment and
can afford the complete loss of such investment.
(o)The Purchaser acknowledges and agrees that it has not transacted, and will
not transact, in any securities of the Company, including, but not limited to,
any hedging transactions, from the time the Purchaser was first contacted by the
Company or the Placement Agent with respect to the Private Placement until after
the earlier to occur of (i) the confidential information (as described in the
confirmatory emails received by the Purchaser from the Placement Agent (the
“Wall Cross Emails”)) is made public by the Company and (ii) the time specified
in the Wall Cross Emails.
(p)The Purchaser acknowledges and agrees that the Company may issue appropriate
stop-transfer instructions to its transfer agent, if any, and may make
appropriate notations to the same effect in its books and records to ensure
compliance with the provisions of this Section.
(q)The Purchaser understands that the Company, the Placement Agent and others
will rely upon the truth and accuracy of the foregoing representations,
acknowledgements and agreements and agrees that if any of the representations
and acknowledgements deemed to have been made by it by its participation in the
Private Placement and acquisition of the Securities are no longer accurate, the
Purchaser shall promptly notify the Company and the Placement Agent. The
Purchaser understands


A-8

--------------------------------------------------------------------------------





that, unless the Purchaser notifies the Company in writing to the contrary
before the Settlement, each of the Purchaser’s representations and warranties
contained in this Agreement will be deemed to have been reaffirmed and confirmed
as of the Settlement Date (as defined below), taking into account all
information received by the Purchaser. If the Purchaser is acquiring the
Securities as a fiduciary or agent for one or more investor accounts, it
represents that it has sole investment discretion with respect to each such
account and it has full power to make the foregoing representations,
acknowledgements and agreements on behalf of such account.
(r)The Purchaser acknowledges and agrees that the Placement Agent has not acted
as its financial advisor or fiduciary and that the Placement Agent and its
respective directors, officers, employees, representatives and controlling
persons have no responsibility for making, and have not made, any independent
investigation of the information contained herein or in the Incorporated
Documents and make no representation or warranty to the Purchaser, express or
implied, with respect to the Company or the Securities or the accuracy,
completeness or adequacy of the information provided to the Purchaser, the
Incorporated Documents or any other publicly available information, nor shall
any of the foregoing persons be liable for any loss or damages of any kind
resulting from the use of the information contained therein or otherwise
supplied to the Purchaser.
(s)The Purchaser acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Securities, or possession or distribution
of offering materials in connection with the Private Placement or the issue of
the Securities (including any filing of a registration statement), in any
jurisdiction outside the United States where action for that purpose is
required. To the extent the Purchaser is outside the United States, the
Purchaser will comply with all applicable laws and regulations in each foreign
jurisdiction in which it acquires, offers, sells or delivers Securities or has
in its possession or distributes any offering material, in all cases at its own
expense.
(t)The Purchaser understands that nothing in this Agreement, information the
Company has filed with and furnished to the Commission or any other materials
presented to the Purchaser in connection with the Private Placement constitutes
legal, business, financial or tax advice. The Purchaser has consulted such
legal, business, financial and tax advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its participation in the
Private Placement and has made its own assessment and has satisfied itself
concerning the relevant tax and other economic considerations relevant to its
participation in the Private Placement and investment in the Securities.
(u)The operations of the Purchaser have been conducted in material compliance
with the rules and regulations administered or conducted by OFAC applicable to
the Purchaser. The Purchaser has performed due diligence necessary to reasonably
determine that its beneficial owners are not named on the lists of denied
parties or blocked persons administered by OFAC, resident in or organized under
the laws of a country that is the subject of Sanctions, or otherwise the subject
of Sanctions.
(v)The Purchaser is not an “affiliate” of the Company, and has not been an
“affiliate” of the Company during the three months preceding the date of this
Subscription Agreement, within the meaning of Rule 144 under the Securities Act.
In that connection, the Purchaser has no ability, directly or indirectly,
individually or together with any other person, to influence, direct or cause
the direction of the management or policies of the Company or any of its
subsidiaries in any respect, nor has the Purchaser in fact influenced, directed
or caused the direction of the management or policies of the Company or any of
its subsidiaries in any respect; neither the Purchaser nor any of its affiliates
or representatives serves as an officer or director of the Company in any
similar capacity; the Purchaser has no agreement or other understanding, written
or oral, direct or indirect, with the Company, any of its directors, officers or
employees or any other stockholder of the Company with respect to its investment
in, or any aspect of the business or management of, the Company; no contracts or
understanding between or among the Company or any stockholders of the Company
confer on the Purchaser the power to approve or disapprove any corporate action
or to exercise any other similar power with respect to corporate affairs; the
Purchaser is not otherwise, directly, or indirectly through one or more
intermediaries, in control, controlled by, or under common control with, the
Company. The Purchaser understands that the Securities (and Conversion Shares)
will, unless sold pursuant to a registration statement that has been declared
effective under the Securities Act or in compliance with Rule 144, bear a legend
substantially to the following effect:
NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF VIAVI
SOLUTIONS INC. (THE “COMPANY”) OR PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED
IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY DURING THE IMMEDIATELY
PRECEDING THREE MONTHS MAY PURCHASE, OTHERWISE ACQUIRE OR HOLD THIS SECURITY OR
A BENEFICIAL INTEREST HEREIN.
(w)The Purchaser is not, and has not been for at least three years prior to the
date of the Preliminary Private Placement Memorandum, an “interested
stockholder” of the Company, as defined under Section 203 of the Delaware
General Corporation Law (the “DGCL”).
4.Settlement of the Securities.


A-9

--------------------------------------------------------------------------------





(a) The delivery of and payment for the Securities (the “Settlement”) shall be
made at the offices of Orrick, Herrington & Sutcliffe LLP, 51 West 52nd Street,
New York, New York 10019 at 10:00 A.M., New York City time, on the date set
forth in the Pricing Term Sheet attached to the Subscription Agreement as
Exhibit C as the Settlement Date, or at such other place, time or date as the
Investors, on the one hand, and the Company, on the other hand, may agree upon,
such time and date of delivery against payment being herein referred to as the
“Settlement Date.”
(b)At the Settlement, (i) the Company shall cause the Trustee to deliver to the
Purchaser the principal amount of Securities the Company has agreed to issue and
sell to the Purchaser, as confirmed in accordance with clause 4(c) below, to the
DTC account specified by the Purchaser on Exhibit D.1 and (ii) the Cash Purchase
Price for such Securities shall be delivered by or on behalf of the Purchaser to
the Company’s account specified on Exhibit D.3, such settlement to be effected
pursuant to the procedures set forth on Exhibit D.3.
(c)If the Company accepts the Purchaser’s offer to buy Securities pursuant to
this Agreement in whole or in part, the Placement Agent shall send the Purchaser
the Pricing Term Sheet to the e-mail address provided on the Purchaser’s
signature page to this Agreement, and shall notify the Purchaser by e-mail of
the principal amount of Securities that the Company shall sell to the Purchaser
and the Purchaser shall buy, subject to its acceptance of the terms set forth in
the Pricing Term Sheet.
5.Agreements of the Company. The Company agrees with the Purchaser that:
(a)The Company will reserve and keep available at all times, free of pre-emptive
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the shares of Common
Stock issuable upon conversion of the New Notes.
(b)The Company will use commercially reasonable efforts to list, subject to
notice of issuance, a number of shares equal to the Maximum Number of Conversion
Shares on The NASDAQ Global Select Market.
(c)If, at any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, any of the Securities (or Conversion Shares) are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company will furnish, upon request and at the Company’s expense, for the benefit
of the holders from time to time of the Securities, to holders and beneficial
owners of Securities and prospective purchasers of Securities, information
satisfying the requirements of Rule 144A(d)(4) under the Securities Act.
(d)At or prior to 8:00 a.m., New York City time, on the first business day after
the date hereof, the Company shall file with the Commission a current report on
Form 8-K announcing the Transactions, which current report the Company
acknowledges and agrees will disclose all confidential information (as described
in the Wall Cross Emails) to the extent the Company believes such confidential
information constitutes material non-public information, if any, with respect to
the Transactions or otherwise communicated by the Company to the Purchaser in
connection with the Transactions.
6.Conditions. (a) The obligation of the Purchaser to purchase and pay for the
Securities to be purchased by it on the Settlement Date pursuant to Section 4
hereof shall be subject to the satisfaction or waiver of the following
conditions on or prior to the Settlement Date:
(i)Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Settlement Date, as the case may be; and the statements of the Company
and its officers made in any certificates delivered pursuant to this Agreement
shall be true and correct on and as of the Settlement Date.
(ii)No Material Adverse Change. No event or condition of a type described in
Section 2(c) hereof shall have occurred or shall exist, which event or condition
is not described in the Pricing Disclosure Package (excluding any amendment or
supplement thereto).
(iii)Officer's Certificate. The Purchaser shall have received on and as of the
Settlement Date a certificate of an executive officer of the Company confirming
(i) that such officer has reviewed the Pricing Disclosure Package, (ii) that the
representations and warranties of the Company set forth in this Agreement are
true and correct as of the Settlement Date, (iii) that the Company has complied
in all material respects with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Settlement Date
and (iv) to the effect set forth in Section 6(a)(ii) above.
(iv)No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the


A-10

--------------------------------------------------------------------------------





Settlement Date, prevent the Transactions; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Settlement Date, prevent the Transactions, including the issuance of the
Securities pursuant thereto.
(a)The obligation of the Company to sell and deliver the Securities to be issued
and sold by it on the Settlement Date pursuant to Section 4 hereof shall be
subject to the satisfaction or waiver of the following conditions on or prior to
such Settlement Date:
(i)The representations and warranties of the Purchaser contained in the
Agreements shall be true and correct on the date hereof and on and as of the
Settlement Date as if made on and as of the Settlement Date; and the Purchaser
shall have performed all applicable covenants and agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Settlement Date, including its written acceptance, by electronic email to the
Company or its agents as set forth in Section 9 hereof, of the Pricing Term
Sheet.
(ii)No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Settlement Date,
prevent the Transactions; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Settlement Date,
prevent the Transactions, including the issuance of the Securities pursuant
thereto (including under this Agreement).
7.Taxation. The Purchaser acknowledges that, if the Purchaser is a United States
person for U.S. federal income tax purposes, either (1) the Company must be
provided with a correct taxpayer identification number (“TIN”), generally a
person’s social security or federal employer identification number, and certain
other information on Internal Revenue Service (“IRS”) Form W-9, which is
provided as an attachment hereto, and a certification, under penalty of perjury,
that such TIN is correct, that the Purchaser is not subject to backup
withholding (at a rate of 28%) and that the Purchaser is a United States person,
or (2) another basis for exemption from backup withholding must be established.
The Purchaser further acknowledges that, if the Purchaser is not a United States
person for U.S. federal income tax purposes, (1) the Company must be provided
the appropriate IRS Form W-8 signed under penalties of perjury, attesting to
that non-U.S. Purchaser’s foreign status, and (2) the Purchaser may be subject
to U.S. federal withholding or U.S. federal backup withholding tax on certain
payments made to such Purchaser unless such Purchaser properly establishes an
exemption from, or a reduced rate of, withholding or backup withholding. The
Purchaser shall promptly notify the Company if at any time such previously
delivered IRS forms are no longer correct or valid.
8.Survival Clause. The respective representations, warranties, agreements and
other statements of the Company and the Purchaser set forth in this Agreement or
made by or on behalf of the Purchaser pursuant to this Agreement shall remain in
full force and effect, regardless of (i) any investigation made by or on behalf
of the Company, any of its officers or directors or any other person controlling
the Company, or by or on behalf of the Purchaser or any person controlling the
Purchaser and (ii) delivery of and payment for the Securities.
9.Notices. Except as otherwise set forth in this Agreement, all communications
hereunder shall be in writing and, if sent to the Purchaser, shall be mailed or
delivered to its address designated on the signature page to the Subscription
Agreement as the same may be updated by the Purchaser from time to time by
notice to the Company in accordance with this Section 9; if sent to the Company,
shall be mailed or delivered to the Company at 6001 America Center Drive, 6th
Floor, San Jose, California 95002 (facsimile: 408-404-4500), Attention: General
Counsel, with a copy (which shall not constitute notice) to Orrick, Herrington &
Sutcliffe LLP, 51 West 52nd Street, New York, New York 10019, Attention: Stephen
Ashley, Esq. (facsimile: 212-506-5151).
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.
10.Successors. This Agreement shall inure to the benefit of and be binding upon
the Purchaser, the Company and their respective successors and legal
representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. No purchasers or transferees of Securities
from the Purchaser will be deemed a successor because of such purchase or
transfer.
11.APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN. EACH OF THE COMPANY AND THE PURCHASER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS


A-11

--------------------------------------------------------------------------------





AGREEMENT AND THE SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID
COURTS.
12.Third-Party Beneficiary. Each of the Company and the Purchaser expressly
acknowledges and agrees that the Placement Agent is an intended third-party
beneficiary entitled to rely on this Agreement and receive the benefits of the
representations, warranties and covenants made by, and the responsibilities of,
the Purchaser under this Agreement, with the same force and effect as if such
representation or warranty were made directly to the Placement Agent.
[Remainder of page intentionally left blank]










A-12

--------------------------------------------------------------------------------






EXHIBIT B TO THE SUBSCRIPTION AGREEMENT
Preliminary Private Placement Memorandum


B-1

--------------------------------------------------------------------------------






EXHIBIT C TO THE SUBSCRIPTION AGREEMENT
Pricing Term Sheet


C-1

--------------------------------------------------------------------------------






EXHIBIT D.1 TO THE SUBSCRIPTION AGREEMENT
Name of Purchaser:
 
 
 
 
 
 
 
Purchaser Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
Country of Residence:
 
 
 
Taxpayer Identification Number:
 
 
 
Settlement Contact Name:
 
 
 
Telephone:
 
 
 
Email Address:
 
 
 
Jurisdiction of Organization:
 
 
 
 
 
 
 
DTC Participant Information for Delivery of New Notes
 
DTC Participant Number:
 
 
 
DTC Participant Name:
 
 
 
DTC Participant Phone Number:
 
 
 
DTC Participant Contact Email:
 
 
 
FFC Account #:
 
 
 
Account # at Bank/Broker:
 
 
 
 
 
 
 





D-1

--------------------------------------------------------------------------------






EXHIBIT D.2 TO THE SUBSCRIPTION AGREEMENT
Aggregate Purchase Price Formula
Cash Purchase Price = Principal Amount of New Notes x Purchase Price / $1,000
Aggregate Principal Amount of New Notes the Purchaser Agrees to Purchase: $[*]
Purchase Price = $1,000
Cash Purchase Price = $[*]


D-2

--------------------------------------------------------------------------------






EXHIBIT D.3 TO THE SUBSCRIPTION AGREEMENT
NOTICE OF PURCHASE PROCEDURES
Attached are Purchase Procedures for the settlement of the subscription of newly
issued 1.75% Senior Convertible Notes due 2023 (the “New Notes”) of Viavi
Solutions Inc. (the “Company”) pursuant to the Subscription Agreement, dated as
of May 22, 2018, between you and the Company, which settlement is expected to
occur on or about May 29, 2018. To ensure timely settlement, please follow the
instructions for subscribing for New Notes as set forth on the following page.
These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of the New
Notes.
If you have any questions, please contact Katy Neumer at 407-617-9991.
Thank you.


D-3

--------------------------------------------------------------------------------





EXHIBIT D.3 TO THE SUBSCRIPTION AGREEMENT


SUBSCRIBING FOR NEW NOTES
To receive New Notes
You must BOTH direct your eligible DTC participant through which you wish to
hold a beneficial interest in the New Notes to post and accept on May 29, 2018,
no later than 9:00 a.m., New York City time, a one-sided deposit instruction
through DTC via DWAC from U.S. Bank National Association for the aggregate
principal amount 1 of New Notes (CUSIP/ISIN # 925550 AD7 / US925550AD72) set
forth next to the caption “Aggregate Principal Amount of Securities the
Purchaser Agrees to Purchase” on your signature page to your Subscription
Agreement. It is important that this instruction be submitted and the DWAC
posted on May 29, 2018, no later than 9:00 a.m., New York City time.
AND
No later than 9:00 a.m. New York City time, May 29, 2018, you must pay the “Cash
Purchase Price” 2 by wire transfer of immediately available funds to the
following account of the Company:
Bank Name:
BANK OF AMERICA
ABA Routing Number:
026009593
SWIFT Code:
BOFAUS3N
Beneficiary Name:
VIAVI SOLUTIONS INC.
Beneficiary Account Number:
xxxxx-xxxxx
Reference:
VIAV Senior Convertible Notes due 2023
VIAVI Contact:
Treasury Department; (408) 404-4590

SETTLEMENT
On May 29, 2018, after the Company receives your Cash Purchase Price and your
delivery instructions as set forth above, and subject to the satisfaction of the
conditions to closing as set forth in your Subscription Agreement, the Company
will deliver your New Notes in accordance with the delivery instructions set
forth above.


1 Note that the DWAC instruction should specify the principal amount, not the
number, of New Notes.
2 The Cash Purchase Price is the amount of cash that you must wire to the
Company in connection with your purchase of New Notes. The Cash Purchase Price
is set forth in Exhibit D.2 to your Subscription Agreement.




D-4